Citation Nr: 0423860	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right leg, MG XII and musculocutaneous nerve, 
currently evaluated as 30 percent disabling, to include a 
separate rating for musculocutaneous nerve injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a 30 percent rating for 
the veteran's disability at issue.   

This case was before the Board in August 2001, at which time 
it was remanded for additional evidentiary development.  The 
case was again before the Board in September 2002, at which 
time the Board denied the veteran's claim.  The appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board's decision was 
vacated and remanded for readjudication consistent with a 
Joint Motion to Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In order to adequately address the level of disability at 
issue, the Board is of the opinion that additional 
examination is necessary. The appellant is hereby notified 
that it is his responsibility to report for any examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§  3.158, 3.655 (2003).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The RO should schedule the veteran 
for comprehensive VA examination by a 
panel consisting of an orthopedic and a 
neurologic examiner. The claims folder 
and a separate copy of this remand must 
be made available to the examiners for 
review before the
examination, and such review must be 
noted on the examination report. Any 
indicated diagnostic testing should be 
accomplished; a detailed narrative of all 
results should be included with the 
examination report.

The examiners should identify the exact 
nature of all existing right leg 
disabilities caused or aggravated by the 
veteran's service connected residuals of 
a gun shot wound to the right lower 
extremity. Specifically, the panel should 
comment on the veteran's complaints of 
pain, and discuss the applicability of 
any degenerative changes, if present and, 
if so, its relationship to service 
connected disability, by way of having 
been caused or aggravated thereby.  In 
addition:

A).  The orthopedic examiner should 
document all complaints and findings 
attributable to residuals of a 
gunshot wound to Muscle Groups XI 
and XII to include active and 
passive ranges of motion in degrees, 
with characterization of any 
limitation in terms of slight, 
moderate or severe; and the presence 
and degree of, or absence of, the 
following: Visibly manifested pain 
with movement; muscle atrophy; 
spasm; listing; weakness; sensory 
changes; or other objective 
manifestations that would 
demonstrate functional impairment 
due to the service-connected 
residuals of gun shot wound 
disability.

B).  The neurological examiner 
should detail the function of the 
musculocutaneous nerve and specify 
the veteran's manifestations 
resulting from damage to that nerve 
and the correlative diagnosis as 
reflected in the rating criteria. 
The
neurological examiner should also 
indicate whether there is complete 
or incomplete paralysis of the 
affected nerve. If incomplete, it 
should be noted whether it is mild, 
moderate or severe. A complete 
rationale for all conclusions must 
be provided.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed. 
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

3.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claims of entitlement to an 
increased rating, to include a separate 
rating for musculocutaneous nerve 
disability may now be granted. If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto. The case should then 
be returned to the Board for further 
appellate consideration if appropriate.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the veteran until he is otherwise 
notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




